Citation Nr: 9905767	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-02 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for nicotine dependence and 
lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO). 


FINDING OF FACT

The claim of entitlement to service connection for nicotine 
dependence and lung disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for nicotine 
dependence and lung disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for lung disability because it resulted from nicotine 
dependence, which developed during active duty and led to 
continued tobacco use following discharge.  The Board 
acknowledges the veteran's claim; however, the initial 
question before the Board is whether the veteran has 
satisfied his burden of submitting evidence of a well-
grounded claim for service connection under 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must be denied.  Epps. v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
August 1995, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
that clarified when benefits may be awarded based upon in-
service tobacco use.  VAGC indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC 
clarified that its February 1993 opinion did not mean that 
service connection will be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  VAGC held that the claimant must demonstrate 
that the disability resulted from the use of tobacco during 
service, and the adjudicator must take into consideration the 
possible effect of smoking before and after service. 

In May 1997, VAGC issued an opinion clarifying when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

Service medical records are unavailable as they were 
destroyed in a fire at the National Personnel Records Center.  
Where service medical records are unavailable, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct medical history.  
See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992).  In the absence of 
medical records, the Board will look to alternate forms of 
evidence, including lay evidence, to make factual findings.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The RO 
advised the veteran in a February 1996 letter that it was 
unable to find the veteran's service medical records and that 
he should produce any such records in his possession or 
alternative forms of evidence.  The veteran did not respond.

In October 1997, however, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran.  Therein, 
the veteran indicated that he was an athlete who rarely 
smoked prior to service, that he smoked regularly after 
enlistment because cigarettes were available and affordable, 
that he began smoking heavily and developed an addiction to 
nicotine while serving on radar sites in Alaska, and that in 
1981, at which time he smoked 3 packs of cigarettes daily, he 
quit.  

Post-service medical evidence, including treatment records 
dated as early as 1991 from National Jewish Center, Timothy 
R. Lieske, M.D., and Lincoln General Hospital, and a 
September 1995 report of VA examination, confirm that the 
veteran currently has chronic obstructive pulmonary 
disability (COPD).  However, none of the medical evidence 
suggests that lung disease or nicotine dependence was present 
during service or that lung disease or nicotine dependence is 
etiologically related to service.  In a September 1997 
letter, Dr. Lieske indicated that the veteran's severe COPD 
resulted from tobacco use and abuse.  His opinion links the 
veteran's lung disability to smoking; it does not 
differentiate between the veteran's four-year history of in-
service smoking and his 25-year history of post-service 
smoking.  Moreover, it does not indicate that the veteran was 
nicotine dependent in service.  

The evidence linking nicotine dependence and lung disability 
to service consists of the veteran's own statements; however, 
as a lay person, she is not competent to render a diagnosis 
of nicotine dependence or lung disease or to render an 
opinion concerning the etiology of either of these disorders.  
Therefore, the veteran's claim must be denied as not well 
grounded.  The veteran is not entitled to the benefit of the 
doubt in resolution of his claim under 38 U.S.C.A. § 5107(b), 
because the evidence is not in relative equipoise. 

The Board recognizes the representative's contention that 
this case should be remanded for an unbiased medical opinion.  
However, as previously noted, in the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim.  Epps, 126 
F.3d at 1467-1468.  The Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim; therefore, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and of the 
reasons why his current attempt fails.  


ORDER

Service connection for nicotine dependence and lung 
disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals















 Department of Veterans Affairs

